

117 HR 817 IH: To extend the authorization for the Cape Cod National Seashore Advisory Commission.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 817IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Keating introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization for the Cape Cod National Seashore Advisory Commission. 
1.Cape Cod National Seashore Advisory CommissionEffective September 26, 2018, section 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended in the second sentence by striking 2018 and inserting 2028. 